In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                            No. 18-91V
                                       Filed: March 6, 2019
                                          UNPUBLISHED


    MICHAEL KUHN,

                         Petitioner,                          Special Processing Unit (SPU);
    v.                                                        Ruling on Entitlement; Concession;
                                                              Table Injury; Tetanus Diphtheria
    SECRETARY OF HEALTH AND                                   acellular Pertussis (Tdap) Vaccine;
    HUMAN SERVICES,                                           Shoulder Injury Related to Vaccine
                                                              Administration (SIRVA)
                        Respondent.


Isaiah Richard Kalinowski, Maglio Christopher & Toale, PA, Washington, DC, for
petitioner.
Colleen Clemons Hartley, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

Dorsey, Chief Special Master:

       On January 18, 2018, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that that his November 27, 2016 Tetanus Diphtheria
acellular Pertussis (“Tdap”) Vaccination caused him to suffer a Shoulder Injury Related
to Vaccine Administration (“SIRVA”). Petition at 1-5. The case was assigned to the
Special Processing Unit of the Office of Special Masters.


1 The undersigned intends to post this ruling on the United States Court of Federal Claims' website. This

means the ruling will be available to anyone with access to the internet. In accordance with Vaccine
Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such material from
public access. Because this unpublished ruling contains a reasoned explanation for the action in this
case, undersigned is required to post it on the United States Court of Federal Claims' website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management
and Promotion of Electronic Government Services).
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       On March 4, 2019, respondent filed his Rule 4(c) report in which he concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, respondent indicates that he

      has determined that petitioner’s medical course is consistent with a
      shoulder injury related to vaccine administration (“SIRVA”) as defined by
      the Vaccine Injury Table. Specifically, petitioner had no recent history of
      pain, inflammation, or dysfunction of his right shoulder, pain occurred
      within 48 hours after receipt of an intramuscular vaccination, pain was
      limited to the shoulder where the vaccine was administered, and no other
      condition or abnormality, such as brachial neuritis, has been identified to
      explain petitioner’s shoulder pain. 42 C.F.R. § 100.3(a); 42 C.F.R. §
      100.3(c)(10).


Id. at 4. Respondent further agrees that


      based on the medical records outlined above, petitioner suffered the
      residual effects of his condition for more than six months. Therefore,
      based on the record as it now stands, petitioner has satisfied all legal
      prerequisites for compensation under the Act. compensation under the
      Act. See 42 U.S.C. § 300aa-13(a)(1)(B); 42 U.S.C. § 300aa-11(c)(1)(D)(i).

Id.

     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Nora Beth Dorsey
                                  Nora Beth Dorsey
                                  Chief Special Master